Citation Nr: 0402412	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  03-07 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for damaged eardrums and 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel







INTRODUCTION

The veteran had active service from February 1952 to October 
1952.  This appeal arises from an August 2002 rating decision 
by the Nashville, Tennessee Regional Office (RO) of the 
Department of Veterans' Affairs which denied service 
connection for damaged eardrums and hearing loss.


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100).  This law redefines the obligations of 
VA with respect to the duty to assist.   Of particular note, 
under the VCAA, VA has a duty to provide a medical 
examination or obtain a medical opinion based on a review of 
the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(4).

The veteran has a current diagnosis of hearing loss and there 
is evidence of hearing loss in the veteran's service medical 
records.  Although the veteran's entrance exam in February 
1952 indicates that he had some scarring on the right eardrum 
when he entered service, the examiner also noted that the 
veteran's hearing was normal and his acuity was classified as 
15/15 in both ears.  In May 1952, the veteran failed to 
qualify for submarine duty due to low auditory acuity.  In an 
exam dated July 1952, the veteran reported his hearing had 
worsened since submarine school.  The examiner noted that the 
cause of the veteran's "deafness" was scarring from otitis 
media in the past.  The veteran has not been examined by VA.  
The Board finds that a current examination is necessary to 
decide the claim.  Accordingly, the Board has no alternative 
but to defer further appellate consideration and this case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC for the following actions:

1.  The RO should schedule the veteran 
for a special ear and audiological 
examinations to determine whether the 
veteran does have any disability of his 
ear drums and whether he has defective 
hearing.  All indicated tests and 
examinations should be conducted.  The 
claims folder must be made available to 
the examiner for review.

2.  Thereafter, the RO should 
readjudicate the veteran's claim.  If 
the decision remains adverse to the 
veteran, both he and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate period of time in which to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




